DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IN2019/050681 09/18/2019
FOREIGN APPLICATIONS
INDIA 201841035487 09/20/2018
	Claims 1-12 and 14-15 are pending.
	Applicant’s amendment and election of Group I in the response dated August 31, 2022 is acknowledged.  The restriction requirement mailed July 7, 2022 is withdrawn.

Claim Objections
	Claim 1 contains a period after “solvent” in step (v).  Periods should only be used at the end of the claim.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the abbreviation TPP.  TPP is not defined in the claims or in the specification, so the it is unclear what TPP represents.  Claims 2-12 and 14-15 depend from claim 1 and also include the limitation because dependent claims incorporate by reference all the limitations of the independent claim.
Claim 15 is drawn to a crystalline form, “wherein a pharmaceutical composition comprising a crystalline Form-N of Sugammadex sodium.”  It is unclear whether the claim is drawn to a crystalline form or a pharmaceutical composition.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is drawn to the crystalline form as claimed in claim 14.  Claim 14 is drawn to a process, not a product, so claim 15 does not include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overeem (WO 2017/144734 A2, August 31, 2017, cited on IDS) in view of Kurochkina (Russian Journal of Organic Chemistry, Vol. 74, No. 10, 2004, pp. 1620-1622), Liu (US 10,336,835 B2, July 2, 2019, cited on IDS), and CN107892727B (machine translation, April 10, 2018).
Overeem teaches a process for preparing Sugammadex.  The first step is performed by substituting the primary hydroxyl groups of gamma-cyclodextrin with a halo group using a Vilsmeier-Hack reagent (end of page 5).  Preferably the halogen is Br (page 6).  The Vilsmeier-Haack reagent can be prepared in situ (page 6).  Preferably, gamma-cyclodextrin is reacted with PPh3, Br2, and DMF (page 12).  The reaction must be done under dry conditions, so the gamma-cyclodextrin is dried before being used and the DMF solvent is also dried (end of page 6).  In the second step of the process, the compound of formula (3) is converted to Sugammadex in the presence of sodium base and DMSO (page 7).  0.111 mmol of bromo-cyclodextrin, 3.34 mmol sodium hydroxide, and 1.138 mmol of 3-mercaptopropionic acid were used (end of page 14).  The preferred sodium base is NaOH (end of page 8).  The crude Sugammadex is purified (end of page 10) by crystallization or precipitation from ethanol (top of page 11).  The Sugammadex can be further purified by recrystallization or formation of the sodium salt (end of page 11).  
Overeem does not dry the gamma-cyclodextrin using azeotropic conditions, and Overeem does not achieve more than 98.5% HPLC purity.  Overeem also does not teach a crystalline form with an X-ray powder diffraction pattern.
Kurochkina prepares oligo-6-bromo-6-deoxy-beta-cyclodextrins.  Beta-cyclodextrin was dried by azeotropic distillation of water with benzene from DMF solution.  See page 1621, Experimental Section.
Liu teaches crystalline Sugammadex sodium (see abstract).  Form II was isolated by crystallization with 99.3% HPLC purity (column 6).  Form 2 has peaks at 5.9, 7.3, 8.4, 17.6, 18.6, 10.3, 11.8, 21.6 degrees 2-theta±0.2 degrees 2-theta (column 3).  This implies peaks at 5.7-6.1, 21.4-21.8, 17.4-17.8, and 18.4-18.8, which overlaps with the claimed peaks ±0.2 degrees 2-theta.  Liu also teaches that Form II can be dried at 80°C to obtain form III.  See Example 6, column 6.
	CN107892727B teaches a method for purifying Sugammadex sodium, where purity more than 99.50% can be achieved, and the single impurity is less than 0.1% (see abstract).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Overeem’s process including a step of drying the gamma-cyclodextrin by azeotropic distillation.  Overeem teaches that dry conditions are important, and azeotropic distillation is one art-recognized way to dry cyclodextrins.  It would have been further obvious to purify the Sugammadex sodium because it is used medically, and the cited references teach methods for obtaining highly purified Sugammadex sodium.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overeem in view of Kurochkina and Liu as applied to claims 1, 3-4, 6-12, and 14-15 above, and further in view of Stavroudis (WAAC Newsletter, Volume 28, Number 2, May 2006).
	Kurochkina teaches drying a cyclodextrin by azeotropic distillation of water with benzene, but does not teach that the organic solvent used is toluene or cyclohexane.
	Stavroudis teaches that toluene and water form an azeotrope.  See page 17.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace Kurochkina’s benzene with toluene because toluene also forms an azeotrope with water, as taught by Stavroudis.  Simple substitution of one solvent for another would result in the claimed invention, and the results would have been predictable because water and toluene form an azeotrope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623